DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks/Arguments
This Office Action is in response to the communications for the present US application number 17/157,859 last filed on April 21st, 2022.
Claims 1, 2, 8-10, 16-18, and 20 were amended.
Claims 1-20 remain pending and have been examined, directed to QUALITY OF SERVICE IN A DISTRIBUTED SYSTEM.

Upon further review of the latest claim amendments along with the applicant’s representative’s response, the examiner performed some updated searching directed to the amended language and currently remains unpersuaded.
With respect to amended independent claim 1, the applicant’s representative argued about the amended language focusing on adding a third parameter to now include the tenant identifier, the request type and the request size.  In view of such amendments, the examiner has performed an updated search and has now updated the response with a new combination of references, which more expressly teaches and/or suggests of evaluating requests by taking into consideration multiple parameters, and not just limited to the three listed.
The other independent claims 9 and 17 were similarly amended and argued following claim 1 and thus were similarly rejected under the same rationale.
The remaining dependent claims were not specifically argued at this time.
The nonstatutory double patenting rejection is also maintained at this time as a reminder. 
Applicant's arguments were considered but they were not found persuasive.  See the following claim rejections for further clarifications with added emphasis on the points previously disclosed.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of the parent application U.S. Patent No. 10,904,358. Although the claims at issue are not identical, they are not patentably distinct from each other because here in this application amongst other details, the evaluation and comparison of a present/current request against past historical data remains the same, relabeled as first and second requests.  As for the estimation of the impact value, all three parameters are now back and are the same like in the parent Patent ‘358.  And once again, deciding on the validity is similar to deciding on an invalidity as the system still tries to accommodate the user’s QoS requirements, two sides or labels of the same decision process.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8-10, 12-14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2013/0155961 A1 to Brunnenmeyer, David J. (“Brunnenmeyer”) in view of U.S. Patent Publication No. 2016/0232193 A1 to Bahrs et al. (“Bahrs”).

As to claim 1, Brunnenmeyer discloses a method comprising:
receiving, by a processing device, a current service request from a tenant of a multi-tenant distributed storage system, wherein the tenant is associated with a quality of service (QoS) policy identified in view of a first tenant identifier of the tenant, and wherein the QoS policy comprises a threshold value of a performance parameter of the multi-tenant distributed storage system (Brunnenmeyer discloses of an overall system that can receive and service requests from multiple users.  One can interpret for example that the system can receive a request from a “first” user and the system can further determine/identify QoS requirements and SLA parameters associated with this first request from a first user, e.g., Brunnenmeyer: ¶¶ [0023] and [0035-38]);
obtaining, by the processing device, a subset of a plurality of historical records, wherein each historical record of the subset corresponds to a respective historical service request (Brunnenmeyer discloses the system being able to evaluate service requests and compare them against historical seasonal data, which means the system can get a hold of past data, where each of those records can correspond to individual requests made by one or more users, e.g., Brunnenmeyer: ¶¶ [0040] and [0056]);
obtaining, by the processing device, first data related to the current service request and second data related to a historical service request, wherein the first data comprises the first tenant identifier, a first request type of the current service request, and a first request size of the current service request, and wherein the second data comprises a second tenant identifier associated with the historical service request, a second request type of the historical service request, and a second request size of the historical service request (Besides disclosing about evaluating against seasonal data (e.g., past service requests), Brunnenmeyer does not expressly go into details regarding each service request, to include the tenant identifier, request type and size.
To supplement Brunnenmeyer, Bahrs more expressly discloses with more details regarding historical data of previous requests in evaluating an impact of current requests on resources.  Bahrs more expressly discloses of details that include the user and parameters that includes both type and size, amongst many other details (e.g., Bahrs: ¶¶ [0016-17]).  
Based upon Bahrs’ teachings, it would also have been obvious to one of ordinary skill in the art, before the effective filing date of the present application, that both the first and second requests, whether they are from the same user or not, can be treated as separate entities.  Given what Bahrs discloses, each historic request that can be retrieved would have the same three or more parameters (e.g., name, type, and size) and this can be combined and incorporated to work within a system like Brunnenmeyer’s that can accommodate multiple users/tenants.   
One of ordinary skill in the art, before the effective filing date of the present application, would have been motivated to combine and incorporate Bahrs’ teachings within Brunnenmeyer’s overall system and teachings, as the overall resulting combined system can more effectively evaluate incoming request by being able to compare it against prior historical data and by having more parameters to measure across);
comparing, by the processing device, the first data with the second data to obtain an impact value indicating an impact of the current service request on the performance parameter (Following the above steps and interpretations, Brunnenmeyer’s system can make the determination of whether the system has sufficient resources to accommodate a current request and its requirements as specified by the corresponding user’s QoS or SLA.  The system can make an estimation on the first/current request, based upon the historical data, which is supplemented from Bahrs’ incorporated teachings, and would now include all three of the factors: the user, the type and the size of the request (amongst other data parameters), as it applies for both the first/current request and the second/historical data request.  Bahrs also more expressly describes a quantifiable impact value, based upon the parameters provided, of the current request (e.g., Brunnenmeyer: ¶¶ [0040], [0056], and [0060] and Bahrs: ¶¶ [0016-17]);
determining, by the processing device in view of the impact value, a value of the performance parameter to result from servicing the current service request (following the above steps and interpretations, the system can determination the overall performance in deciding to service the client’s request or not, which also factors in the “performance parameter” or the user’s minimum QoS threshold levels, which was established in the first limitation, which is to say as long as the determined value meets or is above the minimum QoS threshold levels, the system can handle the current request, and if not, then it cannot handle it, e.g., Brunnenmeyer: ¶¶ [0040-43], [0031], and [0061-66]); 
evaluating, by the processing device, the value of the performance parameter in view of the threshold value of the performance parameter (Similar to the previous step above, determining or evaluating the value of the “performance parameter” as a placeholder term/value to determine this yes/no condition, e.g., Brunnenmeyer: ¶¶ [0040-43], [0031], and [0061-66]); and
responsive to evaluating the value of the performance parameter, allocating, by the processing device, computing resources of the multi-tenant distributed storage system to execute an operation associated with the service request (following the above steps and interpretations, the system would iterative check to ensure that the client’s request can be met by adjusting the service levels or re-allocating computer resources like the bandwidth while still within the range of meeting the user’s requested service level requirements, e.g., Brunnenmeyer: ¶¶ [0040-43], [0031], [0056], and [0061-66]).

As to claim 2, Brunnenmeyer further discloses the method of claim 1, wherein
the threshold value is provided by one of: a minimum threshold value or a maximum threshold value (following claim 1’s interpretation, the “threshold value” as mentioned in the first limitation of claim 1, can be interpreted as a (minimum/maximum) level that the system can operate at (or the amount of resources that the system can dedicate), while still either being able to meet the users’ request and QoS requirements, or deny if it’s beyond the system’s limits, e.g., Brunnenmeyer: ¶¶ [0023] and [0036]); and
the method further comprises:
successfully evaluating, by the processing device, an invalidity condition with respect to the estimated value in view of the threshold value (this phrase is simply interpreted as a positive recitation that the system has successfully determined a “no” condition, that the system cannot successfully handle a/the request, which can happen and the system ends up denying the request/services, e.g., Brunnenmeyer: ¶ [0043]); and
responsive to successfully evaluating the invalidity condition, performing, by the processing device, one of: rejecting the request or discarding the request, wherein the invalidity condition is provided by one of: the estimated value exceeding the maximum threshold value or the estimated value falling below the minimum threshold value (following claim 1’s interpretations, Brunnenmeyer discloses that if the determination yield a negative result and there is not enough resources/bandwidth to service to user’s request, even after the negotiation process, then one of the options available would be to deny service(s), e.g., Brunnenmeyer: ¶ [0043]).

As to claim 4, Brunnenmeyer further discloses the method of claim 1, wherein the processing device executes a quality of service (QoS) translator operating in one of: a standalone mode or a distributed mode (Based on the present application’s specifications ¶¶ [0015] and [0032] that defines the QoS translator (as shared libraries)  and the two modes, respectively, under broadest reasonable interpretations and without claimed language defining the QoS translator component, the examiner is interpreting as any intermediary component that can perform the functionalities of performing the QoS quality determination for each client’s request.
With that in mind, Brunnenmeyer discloses that the intermediary synchronization module component can operated in a distributed mode as it would be inquiring other components, like the host system to determine the available resources in meeting the user’s requests, e.g., Brunnenmeyer: ¶¶ [0035-36]).

As to claim 5, Brunnenmeyer further discloses the method of claim 1, wherein the performance parameter comprises a latency of tenant request servicing by the distributed storage system (e.g., Brunnenmeyer: ¶ [0023]).

As to claim 6, Brunnenmeyer further discloses the method of claim 1, wherein the performance parameter comprises a rate of tenant request servicing by the distributed storage system (e.g., Brunnenmeyer: ¶ [0023]).

As to claim 8, Brunnenmeyer further discloses the method of claim 1, wherein:
the threshold value is provided by one of: a minimum threshold value or a maximum threshold value (See the similar rejection from claim 2 as the threshold value can be related to or be interpreted as part of the system’s capabilities to meet the QoS and user’s SLA levels); and
the method further comprises:
successfully evaluating, by the processing device, an invalidity condition with respect to the estimated value in view of the threshold value (once again, see the similar rejection from claim 2 as Brunnenmeyer discloses of considering a negative outcome condition that the system cannot successfully handle a/the request, e.g., Brunnenmeyer: ¶ [0043]); and
responsive to successfully evaluating the invalidity condition, delaying, by the processing device, the request, wherein the invalidity condition is provided by one of: the estimated value exceeding the maximum threshold value or the estimated value falling below the minimum threshold value (following claim 1’s interpretations and similar to claim 2, Brunnenmeyer discloses that in the case where the determination yields a negative result, as in there is not enough to service to user’s request, then the system can to see if adjustments made on both sides to meet the QoS levels in a negotiation process, which can take a specified period of time.  This period of time can be interpreted as a delay in fulfilling the user’s request, e.g., Brunnenmeyer: ¶¶ [0043] and [0064]).

As to claims 9, 10, 12, 13, 14, and 16, see the similar corresponding rejections of claims 1, 2, 4, 5, 6, and 8 respectively.

As to claims 17, 18, and 20, see the similar corresponding rejections of claims 1, 2, and 8 respectively.

Claims 3, 7, 11, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2013/0155961 A1 to Brunnenmeyer in view of U.S. Patent Publication No. 2016/0232193 A1 to Bahrs and further in view of U.S. Patent Publication No. 2012/0110055 A1 to Van Biljon et al. (“Van Biljon”).

As to claim 3, Brunnenmeyer does not further disclose of the method of claim 1, further comprising receiving a transport layer security (TLS) certificate indicating the tenant identifier (while Brunnenmeyer and Bahrs both do not further expressly disclose in detail of the user’s request as further containing a TLS certificate, Van Biljon more expressly discloses of implementing security over the communication channels, such as a TLS channel for authenticating a user for access to the cloud environment.  
Based on Van Biljon’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine and incorporate Van Biljon’s teachings within Brunnenmeyer’s overall system, as the resulting combined system would have an extra layer of security in place).

As to claim 7, Brunnenmeyer does not further disclose of the method of claim 1, wherein the performance parameter comprises a number of input/output operations per second (iops) performed by the distributed storage system (while Brunnenmeyer does not expressly further disclose of iops, once again Van Biljon more expressly discloses of optimization strategies involving the host systems or servers, wherein I/O operations per second are loaded evenly to maximize performance ratings, (e.g., Van Biljon: ¶ [0138]).
Based on Van Biljon’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine and incorporate Van Biljon’s teachings within Brunnenmeyer’s overall system, as the overall resulting combined system would now have these iops metrics to use as a form of measure to determine the system’s capacity to handle other incoming requests.

As to claim 11, see the similar corresponding rejection of claim 3.

As to claim 15, see the similar corresponding rejection of claim 7.

As to claim 19, see the similar corresponding rejection of claim 3.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiang Yu whose telephone number is (571)270-5695. The examiner can normally be reached M-R 9:30-3:00 (PST/PDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.Y/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455